PER CURIAM: *
Patrick Connelly appeals his sentence following his guilty plea convictions of conspiracy to distribute methamphetamine and unlawful use of a communication facility. Connelly argues that the district court erred in finding by a preponderance of the evidence that he was responsible for over 20 grams of methamphetamine, as the testimony upon which this finding was based was not sufficiently reliable. The testimony upon which the district court relied for sentencing did possess “sufficient indicia of *877reliability to support its probable accuracy.” See United States v. Medina, 161 F.3d 867, 876 (5th Cir.1998).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.